                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

BRUNSON ROBERTS                                                                 PLAINTIFF
ADC #127841

v.                              Case No: 4:20-cv-00882 JM


DEXTER PAYNE                                                                  DEFENDANT

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 23rd day of June, 2021.


                                           ___________________________________
                                           UNITED STATES DISTRICT JUDGE
